Stephens, J.
An extrajudicial statement, made by the plaintiff in a suit on an open account to recover the value of cotton, that he would not have instituted the suit if the defendant had paid him for certain cottonseed, is no more than a mere circumstance tending to show that the plaintiff’s claim was not well founded and was not instituted in good faith, and relates to no new and material fact, but is merely cumulative, and, as newly discovered evidence, is insufficient as a ground for an extraordinary motion for a new trial by the defendant. The court did not err in dismissing the motion.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.